
	

113 HR 1597 IH: Special Needs Tax Credit Act
U.S. House of Representatives
2013-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1597
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2013
			Mr. Deutch introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  credit to individuals for legal expenses paid with respect to establishing
		  guardianship of a disabled individual.
	
	
		1.Short titleThis Act may be cited as the
			 Special Needs Tax Credit
			 Act.
		2.Credit for legal
			 expenses paid with respect to establishing guardianship of a disabled
			 individual
			(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 refundable credits) is amended by inserting after section 36B the following new
			 section:
				
					36C.Credit for
				legal expenses paid with respect to establishing guardianship of a disabled
				individual
						(a)In
				generalIn the case of an
				individual, there shall be allowed as a credit against the tax imposed by this
				subtitle an amount equal to the qualified legal guardianship expenses paid or
				incurred by the taxpayer during the taxable year.
						(b)Dollar
				limitationThe credit allowed under subsection (a) to any
				taxpayer with respect to any disabled individual for any taxable year shall not
				exceed the excess of—
							(1)$5,000,
				over
							(2)the aggregate
				amount allowed as credit under subsection (a) to such taxpayer with respect to
				such disabled individual for all prior taxable years.
							(c)Phaseout based
				on adjusted gross incomeThe dollar limitation applicable under
				subsection (b) shall be reduced by the amount which bears the same ratio to
				such dollar limitation (determined without regard to this subsection)
				as—
							(1)the excess
				of—
								(A)the taxpayer’s
				adjusted gross income, over
								(B)$75,000 (twice
				such amount in the case of a joint return), bears to
								(2)$15,000 (twice
				such amount in the case of a joint return).
							(d)Qualified legal
				guardianship expensesFor purposes of this section, the term
				qualified legal guardianship expenses means amounts paid or
				incurred by an individual as legal expenses in establishing such individual as
				the legal guardian of a disabled individual.
						(e)Disabled
				individualFor purposes of
				this section, the term disabled individual means any individual
				who is disabled (within the meaning of section 1614(a)(3) of the Social
				Security
				Act).
						.
			(b)Conforming
			 amendments
				(1)Section
			 6211(b)(4)(A) of such Code is amended by inserting 36C, after
			 36B,.
				(2)Section 1324(b)(2)
			 of title 31, United States Code, is amended by inserting 36C,
			 after 36B,.
				(3)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to section
			 36B the following new item:
					
						
							Sec. 36C. Credit for legal expenses paid with respect to
				establishing guardianship of a disabled
				individual.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
